Wade, J.
1. Conceding, for the purposes of this decision, that the defendant is an insurance company, it is unnecessary to consider any of the various assignments of error, except the particular assignment based on the judgment of the court in overruling the motion for a new *590trial on the issue raised by the plea to the jurisdiction. The evidence entirely fails to support an inference that the defendant had a place of doing business in Bibb county, or that its “District Grand Master,” who resided in that county, and upon whom service was effected, was in fact an agent, service upon whom would bind the defendant.
Decided February 4, 1916.
Complaint; from municipal court of Macon — Judge Chambers. April 21, 1915.
C. P. Goree, for plaintiff in error.
Charles H. Garrett, Wallace Miller, contra.
2. Since the evidence showed that the court was without jurisdiction, the further proceedings in the trial, including the final judgment, were nugatory and void, and the court erred in overruling the motion upon the ground that the court was without jurisdiction. Judgment reversed.